        0:20-cv-01905-DCC            Date Filed 05/25/21           Entry Number 27             Page 1 of 10

PJG SSA R&R (Rev 5/19/2021)                                                                               Amy Henson Girard
——————————————————————————————————————————————————————————



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA

Amy Henson Girard,                                        )           C/A No. 0:20-cv-1905-DCC-PJG
                                                          )
                                    Plaintiff,            )     REPORT AND RECOMMENDATION
                                                          )    ON PLAINTIFF’S APPEAL FROM THE
            v.                                            )           SOCIAL SECURITY
                                                          )      ADMINISTRATION’S DENIAL OF
Andrew Saul, Commissioner of the Social                   )       SOCIAL SECURITY BENEFITS
Security Administration,                                  )
                                                          )                     ☐ Affirm
                                    Defendant.            )                ☒ Reverse and Remand
                                                          )
         This social security matter is before the court for a Report and Recommendation pursuant to Local Civil Rule
83.VII.02 (D.S.C.). The plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial
review of a final decision of the defendant, Commissioner of Social Security (“Commissioner”), denying the plaintiff’s
claims for social security benefits.

Part I—Plaintiff seeks:

☒           Supplemental Security Income (“SSI”): Plaintiff’s age at filing: 41
☒           Disability Insurance Benefits (“DIB”): Date last insured: December 31, 2020
☐           Other:
Application date: September 11, 2015

Plaintiff’s Year of Birth: 1974

Plaintiff’s alleged onset date: April 1, 2015

Part II—Social Security Disability Generally
          Under 42 U.S.C. § 423(d)(1)(A), (d)(5), and/or 42 U.S.C. § 1382c(a)(3)(H)(i), as well as pursuant to the
regulations formulated by the Commissioner, the plaintiff has the burden of proving disability, which is defined as an
“inability to do any substantial gainful activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not
less than 12 months.” 20 C.F.R. § 404.1505(a) and/or § 416.905(a); see also Blalock v. Richardson, 483 F.2d 773
(4th Cir. 1973). The regulations generally require the Administrative Law Judge (“ALJ”) to consider five issues in
sequence, as outlined below. 20 C.F.R. § 404.1502(a)(4) and/or § 416.920(a)(4). If the ALJ can make a determination
that a claimant is or is not disabled at any point in this process, review does not proceed to the next step. Id.
         A claimant has the initial burden of showing that he/she is unable to return to past relevant work because of
his/her impairments. Once the claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must establish that the claimant has the residual functional
capacity, considering the claimant’s age, education, work experience, and impairments, to perform alternative jobs
that exist in the national economy. 42 U.S.C. § 423(d)(2)(A) and/or § 1382c(a)(3)(A)-(B); see also McLain v.
Schweiker, 715 F.2d 866, 868-69 (4th Cir. 1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v.
Califano, 617 F.2d 1050, 1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from
a vocational expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).

                                                   Page 1 of 10
        0:20-cv-01905-DCC                  Date Filed 05/25/21            Entry Number 27            Page 2 of 10

PJG SSA R&R (Rev 5/19/2021)                                                                                      Amy Henson Girard
——————————————————————————————————————————————————————————



Part III—Administrative Proceedings
Date of ALJ Decision: February 28, 2019

In applying the requisite five-step sequential process, the ALJ found:

Step 1:                 Plaintiff was engaged in substantial gainful activity during the relevant time period:
                        ☐ Yes ☒ No

Step 2:                 ☒ Plaintiff has the following severe impairments:

                        borderline personality disorder, depression, anxiety, posttraumatic stress disorder (PTSD), and
                        schizoaffective disorder.

                        ☐ Plaintiff does not have a severe impairment.

Step 3:                 ☒ Plaintiff’s impairment(s) does/do not meet or medically equal a Listing. 20 C.F.R. Part 404,
                        Subpart P, Appendix 1.

Step 4:                 Plaintiff’s Residual Functional Capacity is as follows:

                        Claimant has the residual functional capacity to perform a full range of work at all exertional levels
                        but with the following nonexertional limitations: the claimant is limited to simple, routine and
                        repetitive tasks.

                        ☐ Plaintiff could return to his/her past relevant work.

Step 5:                 ☐ Plaintiff could not return to his/her past relevant work, but using the Medical-Vocational
                        Guidelines (“Grids”) as a framework supports a finding that Plaintiff is not disabled. 20 C.F.R. Pt.
                        404, Subpt. P, App’x 2.

                        ☒ Plaintiff could not return to his/her past relevant work, but there are jobs in the national economy
                        that Plaintiff can perform, as follows:

                        a laundry worker (DOT # 361.685-018, medium, SVP of 2, with 70,000 jobs in the national
                        economy); an industrial cleaner (DOT # 381.687-018, medium, SVP of 2, with 80,000 jobs in the
                        national economy); and a machine cleaner (DOT # 699.687-014, medium, SVP of 2, with 30,000
                        jobs in the national economy).

Date of Appeals Council decision: April 30, 2020

Part IV—Standard of Review
         Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits. However, this
review is limited to considering whether the Commissioner’s findings “are supported by substantial evidence and were
reached through application of the correct legal standard.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also
42 U.S.C. § 405(g); Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether
the Commissioner’s decision is supported by substantial evidence and whether the correct law was applied. See Brown
v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v. Califano, 611 F.2d 980, 982 (4th Cir. 1980).
“Substantial evidence” means “such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion; it consists of more than a mere scintilla of evidence but may be somewhat less than a preponderance.”
Craig, 76 F.3d at 589; see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019); Pearson v. Colvin, 810 F.3d 204,
207 (4th Cir. 2015). “Under the substantial-evidence standard, a court looks to an existing administrative record and
asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.” Biestek, 139 S. Ct. at
1154 (citation omitted). In reviewing the evidence, the court may not “undertake to re-weigh conflicting evidence,

                                                         Page 2 of 10
        0:20-cv-01905-DCC              Date Filed 05/25/21         Entry Number 27             Page 3 of 10

PJG SSA R&R (Rev 5/19/2021)                                                                               Amy Henson Girard
——————————————————————————————————————————————————————————


make credibility determinations, or substitute [its] judgment for that of the [Commissioner].” Craig, 76 F.3d at 589;
see also Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). Accordingly, even if the court disagrees with the
Commissioner’s decision, the court must uphold it if it is supported by substantial evidence. Blalock, 483 F.2d at 775.

Part V—Issues for Judicial Review

       Plaintiff’s issue on appeal is that the ALJ’s residual functional capacity analysis is not
supported by substantial evidence. Plaintiff’s brief raises the following sub-issues:

            A.          The ALJ failed to follow the Commissioner’s “special technique” for evaluating
                        mental impairments; and
            B.          The ALJ’s RFC failed to incorporate the limitations she set out in her “paragraph
                        B” analysis.
            C.          The ALJ’s evaluation of Ms. Girard’s subjective complaints is not supported by
                        substantial evidence.

(See Pl.’s Br., ECF No. 22.)

Oral Argument:

            ☐ Held on ___________________.

            ☒ Not necessary for recommendation.

Summary of Reasons

            Among other challenges, Plaintiff asserts that the ALJ’s evaluation of her subjective

complaints was not supported by substantial evidence. In particular, Plaintiff argues that the ALJ’s

assessment of Plaintiff’s noncompliance with medication and treatment was problematic because

(1) she failed to acknowledge that Plaintiff’s condition fluctuated over time, and (2) she did not

consider that Plaintiff’s failure to comply with treatment was a symptom of her underlying

impairments. Additionally, Plaintiff argues that the ALJ’s analysis was undermined by her

reliance on “a variety of basic daily activities in the face of years of evidence documenting

[Plaintiff’s] consistent difficulty to stay motivated.” (Pl.’s Br. at 15, ECF No. 22 at 15.)

            With regard to subjective complaints, the United States Court of Appeals for the Fourth

Circuit has stated that “the determination of whether a person is disabled by pain or other

symptoms is a two-step process.” Craig v. Chater, 76 F.3d 585, 594 (4th Cir. 1996). The first step

                                                   Page 3 of 10
        0:20-cv-01905-DCC           Date Filed 05/25/21       Entry Number 27       Page 4 of 10

PJG SSA R&R (Rev 5/19/2021)                                                                   Amy Henson Girard
——————————————————————————————————————————————————————————



requires there to “be objective medical evidence showing the existence of a medical impairment(s)

which results from anatomical, physiological, or psychological abnormalities and which could

reasonably be expected to produce the pain or other symptoms alleged.” Id. (internal quotation

omitted). During the second step, the ALJ must expressly consider “the intensity and persistence

of the claimant’s [symptom] and the extent to which it affects her ability to work.” Id. In making

these determinations, the ALJ’s decision “must contain specific reasons for the weight given to

the individual’s symptoms, be consistent with and supported by the evidence, and be clearly

articulated so the individual and any subsequent reviewer can assess how the adjudicator evaluated

the individual’s symptoms.” SSR 16-3p, 2017 WL 5180304, at *10. ALJs are further instructed

to

            limit their evaluation to the individual’s statements about his or her symptoms and
            the evidence in the record that is relevant to the individual’s impairments. In
            evaluating an individual’s symptoms, our adjudicators will not assess an
            individual’s overall character or truthfulness in the manner typically used during an
            adversarial court litigation. The focus of the evaluation of an individual’s
            symptoms should not be to determine whether he or she is a truthful person. Rather,
            our adjudicators will focus on whether the evidence establishes a medically
            determinable impairment that could reasonably be expected to produce the
            individual’s symptoms and given the adjudicator’s evaluation of the individual’s
            symptoms, whether the intensity and persistence of the symptoms limit the
            individual’s ability to perform work-related activities . . . .

Id. at *11.

            Further, “claims of disabling [symptoms] may not be rejected ‘solely because the available

objective evidence does not substantiate [the claimant’s] statements’ as to the severity and

persistence of her [symptoms].” Craig, 76 F.3d at 595 (citations omitted); see also Arakas v.

Comm’r, 983 F.3d 83, 95-96 (4th Cir. 2020) (finding that the ALJ disregarded “longstanding

precedent and the agency’s own policy by improperly discounting Arakas’s subjective complaints

of pain and fatigue, based largely on the lack of objective evidence substantiating her statements”).



                                               Page 4 of 10
        0:20-cv-01905-DCC               Date Filed 05/25/21       Entry Number 27      Page 5 of 10

PJG SSA R&R (Rev 5/19/2021)                                                                      Amy Henson Girard
——————————————————————————————————————————————————————————



“This is not to say, however, that objective medical evidence and other objective evidence are not

crucial to evaluating the intensity and persistence of a claimant’s [symptoms] and the extent to

which it impairs [her] ability to work.” Craig, 76 F.3d at 595. A claimant’s subjective complaints

“need not be accepted to the extent they are inconsistent with the available evidence, including

objective evidence of the underlying impairment, and the extent to which that impairment can

reasonably be expected to cause the [symptoms] the claimant alleges she suffers.” Id. The social

security regulations inform claimants that in evaluating subjective complaints, the Commissioner

will consider the following relevant factors:

            (i)         Your daily activities;
            (ii)        The location, duration, frequency, and intensity of your pain or other
                        symptoms;
            (iii)       Precipitating and aggravating factors;
            (iv)        The type, dosage, effectiveness, and side effects of any medication you take
                        or have taken to alleviate your pain or other symptoms;
            (v)         Treatment, other than medication, you receive or have received for relief of
                        your pain or other symptoms;
            (vi)        Any measures you use or have used to relieve your pain or other symptoms
                        (e.g., lying flat on your back, standing for 15 to 20 minutes every hour,
                        sleeping on a board, etc.); and
            (vii)       Other factors concerning your functional limitations and restrictions due to
                        pain or other symptoms.

20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3).

            The record reflects that the ALJ largely followed the applicable rules and regulations in

analyzing Plaintiff’s allegations, which the ALJ summarized as follows:

            At the hearing, the claimant testified she has a driver’s license and drives three
            times per week to the grocery store or drug store. She reported she lives with her
            mother and 12-year-old son. She maintained she is unable to work because she has
            experienced difficulty driving at times due to trembling of her hands from her
            PTSD. The claimant testified she cannot sit or stand for long periods of time. She
            reported she experiences insomnia and has difficulty concentrating. She stated she
            is currently receiving mental health treatment and she described her treatment and
            medications as helpful.




                                                   Page 5 of 10
        0:20-cv-01905-DCC            Date Filed 05/25/21        Entry Number 27         Page 6 of 10

PJG SSA R&R (Rev 5/19/2021)                                                                       Amy Henson Girard
——————————————————————————————————————————————————————————



            The claimant testified she was last hospitalized secondary to her mental health
            symptoms in January 2017. She reported she generally wakes up to help her son
            get ready for school and then sleeps the majority of the day most days. She stated
            her medications make her lethargic. The claimant testified she wakes up when her
            son gets home from school and prepares simple meals and then returns to bed. The
            claimant testified she can shower independently but sometimes requires assistance
            getting dressed due to fatigue. She reported she goes to the grocery store sometimes
            2 to 3 times a week and sometimes once every 3 weeks.

            The claimant testified she sometimes misses her son’s school events because she is
            scared she will fall but that she attended his fall concert the night before her hearing.
            She reported she checks her email, talks on the telephone, and watches television.
            She stated she experiences panic attacks sporadically and that they generally last 5
            to 10 minutes at a time. The claimant testified she has difficulty getting along with
            her mother and that her mood varies day to day.

(Tr. 21.) The ALJ then provided a chronological summary of Plaintiff’s medical records and

weighed the various global assessment of functioning (GAF) scores issued by treatment providers

throughout the relevant time period. 1 (Tr. 21-25.) The ALJ found that Plaintiff’s symptoms were

not as limiting as alleged, based on the medical records and Plaintiff’s own testimony. (Tr. 21,

25.)

            Plaintiff correctly notes that the ALJ did not discuss whether Plaintiff’s medication non-

compliance was a result of her mental health impairments. 2 Yet, in determining that Plaintiff’s

mental impairments did not render her unable to work, the ALJ repeatedly weighed heavily the

medical records suggesting that when Plaintiff was compliant with her medications, her symptoms

were manageable. Conversely, the ALJ often gave less weight to the GAF scores assigned to



            1
           “ ‘The psychiatric community has moved away from the use of the GAF scale . . . .’
Nevertheless, the Social Security Administration issued a directive in 2013 that reaffirmed the use
of GAF scores as medical evidence.” Woodbury v. Colvin, 213 F. Supp. 3d 773, 781 (D.S.C.
2016). Courts are split on whether explicit consideration of GAF scores is required, but many in
this district have found that such explicit consideration is not required. Id. at 781-83.
            2
          The ALJ did note, at one point, that Plaintiff “attributed her noncompliance to financial
constraints, [but] there is no evidence she requested a more affordable psychotropic medication
until that time.” (Tr. 24.)
                                                 Page 6 of 10
        0:20-cv-01905-DCC           Date Filed 05/25/21        Entry Number 27       Page 7 of 10

PJG SSA R&R (Rev 5/19/2021)                                                                    Amy Henson Girard
——————————————————————————————————————————————————————————



Plaintiff when she had not been compliant with her treatment. Moreover, in evaluating Plaintiff’s

subjective complaints, the ALJ failed to consider Plaintiff’s mental impairments as a reason for

her non-compliance. See SSR 16-3p, 2017 WL 5180304, at *9 (“We will not find an individual’s

symptoms inconsistent with the evidence in the record on this basis without considering possible

reasons he or she may not comply with treatment or seek treatment consistent with the degree of

his or her complaints.”). This court and others have recognized that the failure to consider whether

a claimant’s medication non-compliance is the result of an underlying mental impairment is error.

See Arrington v. Berryhill, C/A No. 0:17-2612-JMC-PJG, 2018 WL 725604, at *4 (D.S.C. Nov.

13, 2018) (recognizing that the failure to comply with treatment may not be a proper consideration

in evaluating credibility if the failure to comply represents a symptom of a claimant’s impairment),

adopted by 2019 WL 101767; see also Jelinek v. Astrue, 662 F.3d 805, 814 (7th Cir. 2011) (“The

ALJ apparently concluded that Jelinek’s symptoms would have remained under control but for an

unwillingness to take her medications as directed. But we have often observed that bipolar

disorder, one of Jelinek’s chief impairments, is by nature episodic and admits to regular

fluctuations even under proper treatment. ALJs assessing claimants with bipolar disorder must

consider possible alternative explanations before concluding that non-compliance with medication

supports an adverse credibility inference.”); Wake v. Comm’r of Soc. Sec., 461 F. App’x 608, 609

(9th Cir. 2011) (suggesting that “failure to comply with treatment may represent a symptom of her

[bipolar disorder and depression]”). As explained by this court in Daniels v. Berryhill:

            Certainly, a claimant’s knowing and willful failure to comply with medical
            treatment can be a basis to deny a disability application under the Social Security
            Act. However, a determination that a claimant has been non-compliant does not
            end the analysis. Where a claimant’s mental illness is the primary cause of non-
            compliance, such failure to comply with medical treatment should be recognized as
            a symptom of the claimant’s mental illness and not provide the basis for the denial
            of disability benefits. In Pate-Fires v. Astrue, 564 F.3d 935, 945-46 (8th Cir. 2009),
            a widely cited and respected Social Security case on non-compliance arising from

                                                Page 7 of 10
        0:20-cv-01905-DCC          Date Filed 05/25/21        Entry Number 27      Page 8 of 10

PJG SSA R&R (Rev 5/19/2021)                                                                  Amy Henson Girard
——————————————————————————————————————————————————————————



            mental illness, the Eighth Circuit noted that “noncompliance with psychiatric
            medications can be, and usually is, the result of the mental impairment itself, and,
            therefore, neither willful nor without a justifiable excuse . . . Courts considering
            whether a good reason supports a claimant’s failure to comply with prescribed
            treatment have recognized psychological and emotional difficulties may deprive a
            claimant of the rationality to decide whether to continue treatment or medication.”
            Thus, where an ALJ relies on a claimant’s non-compliance with prescription
            medications to support a denial of a disability claim, the ALJ must include an
            explanation or discussion of the reasons, supported by the record, for his
            determination that noncompliance indicates willful conduct.

Daniels v. Berryhill, C/A No. 4:18-174-RMG, 2019 WL 2723694, at *5 (D.S.C. July 1, 2019). In

the instant case, despite the thorough review of the medical records and medical opinions, the ALJ

neither explained nor even acknowledged that Plaintiff’s failure to comply with treatment could

be a symptom of her mental impairments. Due to this omission, the court cannot find the ALJ’s

rejection of Plaintiff’s subjective complaints to be supported by substantial evidence.

Accordingly, the court recommends that this matter be remanded for further consideration of

Plaintiff’s mental impairments.

            In light of the court’s decision to remand for further consideration, the court need not

address Plaintiff’s remaining arguments, as they may be rendered moot on remand. See Boone v.

Barnhart, 353 F.3d 203, 211 n.19 (3d Cir. 2003) (remanding on other grounds and declining to

address claimant’s additional arguments). Moreover, if necessary, Plaintiff may present her

remaining arguments concerning the ALJ’s alleged errors on remand. 3




            3
          The court observes that the ALJ’s decision suggests that Plaintiff’s condition also may
have improved in the time leading up to hearing; therefore, if the ALJ finds that Plaintiff is not
entitled to benefits during the entire period at issue, it may be appropriate for the ALJ to consider
whether a closed period of disability is warranted.
                                               Page 8 of 10
        0:20-cv-01905-DCC             Date Filed 05/25/21        Entry Number 27       Page 9 of 10

PJG SSA R&R (Rev 5/19/2021)                                                                       Amy Henson Girard
——————————————————————————————————————————————————————————



                                           RECOMMENDATION

            It is recommended that this matter be

☐           Affirmed. Plaintiff has failed to show that the Commissioner’s decision was
            unsupported by substantial evidence or controlled by an error of law.

☒           Reversed and remanded pursuant to ☒ Sentence Four ☐ Sentence Six of 42 U.S.C.
            § 405(g) for further consideration consistent with this Order.

☐           Reversed and remanded for an award of benefits.



                                                     __________________________________________
May 25, 2021                                         Paige J. Gossett
Columbia, South Carolina                             UNITED STATES MAGISTRATE JUDGE

                   The parties’ attention is directed to the important notice on the next page.




                                                  Page 9 of 10
       0:20-cv-01905-DCC             Date Filed 05/25/21   Entry Number 27      Page 10 of 10

PJG SSA R&R (Rev 5/19/2021)                                                               Amy Henson Girard
——————————————————————————————————————————————————————————



                      Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                          Robin L. Blume, Clerk
                                        United States District Court
                                           901 Richland Street
                                      Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                               Page 10 of 10
